EXHIBIT C SECURITY AGREEMENT This SECURITY AGREEMENT, dated as of April, 2008 (this “Agreement”), isamong Axis Technologies Group, Inc., a Delaware corporation (the “Company”), all of the Subsidiaries of the Company(such Subsidiaries, the “Guarantors”, and together with the Company, the “Debtors”), and the holder(s), each signatory hereto, of the Company’s 10% Senior Secured Convertible Notesissued or to be issuedin the original aggregate principal amount of up to $1,388,888.89(the “Notes”) pursuant to the Purchase Agreement (as defined below) (collectively, together with their endorsees, transferees and assigns, the “Secured Parties”, and each individually, a “Secured Party”). W I T N E S S E T H: WHEREAS, pursuant tothat certain Securities Purchase Agreement dated on or about the date hereofbetween the Debtor and the Secured Parties (the “Purchase Agreement”), the Secured Parties have severally agreed to extend the loans to the Debtor evidenced by the Notes; WHEREAS, pursuant to that certain Subsidiary Guarantee,dated as of the date hereof (“Guarantee”), the Guarantors have jointly and severally agreed to guarantee and act as surety for payment of such Notes; WHEREAS, in order to induce the Secured Partiesto extend the loans evidenced by the Notes, each Debtor has agreed to execute and deliver to the Secured Parties this Agreement and to grant the Secured Partiesa security interest in certain property of such Debtor to secure the prompt payment, performance and discharge in full of all of the Company’s obligations under theNotes and other Transaction Documents and the Guarantors’ obligations under the Guarantee; and WHEREAS, the rights of each Secured Party hereunder shall be pari passu with each other Secured Party and enforced through the agent for the Secured Parties appointed pursuant to Section 18 hereunder; NOW, THEREFORE, in consideration of the agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1.
